       Case 1:20-cv-03677-LGS-KHP Document 195 Filed 02/05/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                2/5/2021
MOJO NICHOLS, et al.,

                                                Plaintiffs,             20-CV-3677 (LGS) (KHP)

                             -against-                                      Discovery Order

NOOM INC., et al.,

                                                Defendants.

-----------------------------------------------------------------X

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         Consistent with the telephonic case management conference held on February 4, 2021

in the above-captioned matter, the parties are directed and advised as follows:

Discovery Motion Briefing Schedules:

         Plaintiffs request modification of the protective order in this case (ECF No. 58) to allow

them to use discovery from this case in a forthcoming state court injunctive action. The Court

requests further briefing on this issue. Plaintiffs should file their formal motion and

accompanying brief by no later than February 12, 2021. Defendants’ opposition is due on

February 19, 2021. No reply will be permitted.

         Further, the parties are directed to meet and confer on the issue of sampling documents

from the Zendesk platform. The Court notes that additional, related issues were raised

concerning the UserVoice platform. If the parties are unable to resolve the outstanding

discovery disputes related to production of data from these databases, Plaintiffs will be

permitted to file a motion to compel and an accompanying brief, not to exceed six pages in
      Case 1:20-cv-03677-LGS-KHP Document 195 Filed 02/05/21 Page 2 of 3




length, by February 25, 2021. Noom’s opposition will be due on March 11, 2021. No reply will

be permitted.

Requests for Production

       The Court made numerous rulings on the record during yesterday’s conference with

respect to the outstanding disputes concerning Plaintiffs’ requests for production. The parties

are directed to the conference transcript for the substance of those rulings and related

guidance. As the Court noted, many of the requests discussed were redundant of and

subsumed within productions previously ordered by the Court, except that to the extent Noom

construed this Court’s prior directions to excuse it from producing relevant email, text and slack

communications from agreed-upon custodians, that interpretation is incorrect. The parties

shall endeavor to craft appropriate searches to minimize the capture of irrelevant and

marginally relevant communications and maximize the likelihood of locating communications

about decisions made by the company as to the features of the auto renewal and cancellation

aspects of the healthy weight program and the reasons therefore. The parties are expected to

work cooperatively to achieve the goal of reducing the review set to an amount proportional to

the needs of this case.

Depositions

       As discussed, the parties should endeavor to schedule additional depositions, including

those of the named Plaintiffs, before the end of April 2021. Because Noom has yet to produce

certain documents with respect to the named Plaintiffs, Noom should prioritize producing

those documents so that these depositions can proceed as soon as is practicable.



                                                2
     Case 1:20-cv-03677-LGS-KHP Document 195 Filed 02/05/21 Page 3 of 3




       Additionally, Plaintiffs’ counsel are reminded that they must use forensically sound

collection and production methods when collecting and producing documents from those

newer Plaintiffs for whom documents have yet to be produced. Plaintiffs need not re-collect

documents from the named Plaintiffs for whom documents have already been produced but

instead shall provide Noom with a metadata overlay to cure deficiencies with respect to those

documents that have already been produced.

       The parties are directed to the conference transcript for other rulings and directives of

the Court.

       SO ORDERED.

Dated: New York, New York
       February 5, 2021


                                                    ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge




                                                3
